Affirmed and Memorandum Opinion filed March 2, 2006








Affirmed and Memorandum Opinion filed March 2, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00780-CR
____________
 
ENRIQUE FIGUEROA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause No.
960,684
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
aggravated sexual assault of a child on May 18, 2005, without a plea bargain.
The trial judge sentenced appellant to twenty five years of confinement in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Appellant
filed a pro se response raising numerous issues.
We have carefully reviewed the record, the pro se response,
and counsel=s brief and agree the appeal is
wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d.
824, 826-27 (Tex. Crim. App. 2005). 
Further, we find no reversible error in the record.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment affirmed and Memorandum
Opinion filed March 2, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).